Title: From George Washington to David Ross, Jr., 24 October 1781
From: Washington, George
To: Ross, David, Jr.


                  
                     Sir
                     Head Quarters 24th Octo. 1781
                  
                  In Answer to your Queries of Yesterday, The Negroes that have been retaken, from whatever State, whose Owners do not appear, should all be treated in the same Manner, & sent into the County to work for their Victuals & Cloathes, & advertised in the States they came from—Those from N. York, are most probably the property of Inhabitants of that State & N. Jersey—and should be there Advertised—If any Officers, knowing who the Owners are, will undertake to send them Home, they may be delivered to them—the other Steps taken by you are proper & Expedient—The Negroes may be furnished with two Days Provisions to carry them to Williamsburgh, where there is a State Commissary.  I am &ca
                  
                     G.W.
                  
               